DETAILED ACTION
This is a response to Applicant’s Remarks filed 04/28/2022. Claims 1, 4 and 7 are amended. Claims 1-7 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Abstract
The abstract is objected to for exceeding the length of 150 words. Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “a minimum terminal station” (line 10). It is unclear what is meant by a minimum terminal station. The specification does not provide a definition or further clarity as to what “minimum” refers to in the context of a terminal. For examination purposes, “a minimum terminal” is interpreted to be the terminal needed for allocating the full bandwidth requested. Appropriate correction is required.
Claim 1 recites a band as “secured” and “not secured” (lines 13, 14). It is unclear what is meant for a band to be “secured” nor “not secured”. The Specification does not provide a definition or further clarity as to what is the meaning of “secured” and “not secured”. For examination purposes, “secured” is interpreted to mean controlling an available (or unused) frequency band that can released by a device controller. In other words, in order for the controller to release the band, it must first implicitly have “secured” the band beforehand. Then, after a frequency band (or parts of a frequency band) has been released by a device controller, the band is now available to be allocated to another device’s control.  

Response to Arguments
Applicant’s arguments filed 4/28/2022, with respect to one or more of the pending claims have been fully considered but they are not persuasive.
Regarding amended Claim 1, the Applicant, in pages 6-8 of the remarks, argues that the cited reference fails to teach:
“release an allocated band of a terminal station of the second wireless communication system, the terminal station being a minimum terminal station necessary, in a case where a terminal station of the first wireless communication system performs a new band allocation request, and a requested band by the first wireless communication system is not secured due to allocation of the shared band to the terminal station of the second wireless communication system, until the requested band is secured, and
upon receipt of a new band allocation request via the control line and has been processed, check whether the band allocation request is from a terminal station of the first wireless communication system or from a terminal station of the second wireless communication system and determine whether there is an available continuous unused band sufficient for the requested band, and allocate the unused band to one or more terminals of the first wireless communication system and to one or more terminals of the second wireless communication system in a case where there is a sufficient unused band in any one of the first and second wireless communication systems” as recited in claim 1.
The Examiner respectfully disagrees.
As for the limitation “a terminal station of the first wireless communication system performs a new band allocation request”, Ghosh teaches this first step for releasing the allocated band, in Step 501 (see [0036], Fig 5a) when the 5G base station (equates to 5G terminal of the first network) notifies the eNB (LTE terminal of the second network) for bandwidth, e.g. frequency band allocated to LTE SCell (see Fig. 3, item 304).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    999
    552
    media_image1.png
    Greyscale
As for the limitation “release an allocated band of a terminal station of the second wireless communication system, … and a requested band by the first wireless communication system is not secured due to allocation of the shared band to the terminal station of the second wireless communication system, until the requested band is secured”, Ghosh teaches this second step of releasing an allocated band, that is secure. See Fig. 3, LTE eNB controls the allocated LTE SCell (304) in a dynamic sharing of spectrum with the 5G gNB [0033]. In other words, the eNB has secured the bandwidth occupied by the LTE SCell, such that it can control activation/deactivation to turn on and off the LTE secondary carrier. In steps 503 and 505 (see Fig. 5A), the LTE eNB deactivates the SCell, ensuring that no transmissions occur by the eNB or any LTE UE in that portion of the spectrum [0035-0037], and such bandwidth is now available [0036] for first terminal request. This equates to “securing” prior to “releasing” the spectrum.  Fig 3, item 310, shows the example of a result of allocation for 5G terminal: the released non-contiguous LTE SCell band 304 with two 5G PCell bands 302/308, plus two guard bands ([0042]: LTE necessitate a guard band between 5G and LTE portion of the spectrum), are aggregated together to form a single contiguous band 310 for 5G band allocation.  
As for the newly amended limitation “upon receipt of a new band allocation request via the control line (Ghosh Fig. 2A, control communication interface 205 [0030] allows synchronization between 201 eNB and 202 gNB) and has been processed, 
check whether the band allocation request is from a terminal station of the first wireless communication system or from a terminal station of the second wireless communication system...”  Ghosh teaches that the band allocation request originates from the 5G control (terminal of the first wireless system) see Fig. 5A, step 501. See also Fig. 2A communication link 205 used to coordinate requests/responses between eNB 201 and gNB 202….and
 determine whether there is an available continuous unused band sufficient for the requested band, See Fig 3, Steps 301 to 303: In this example, with the release and allocation of band 304, followed by the aggregation to form 310, neither 306 or 308 had to be also released or moved to accommodate the requested allocation of the spectrum previously occupied by 304. As such, a continuous unused spectrum (two band gaps plus 304) was sufficient to accommodate the requested SCell bandwidth.   and
allocate the unused band to one or more terminals of the first wireless communication system and to one or more terminals of the second wireless communication system in a case where there is a sufficient unused band in any one of the first and second wireless communication systems”, Ghosh teaches that spectrum 310, 302, 304, 306 and 308 may include one or more carriers, implicitly from one or more terminals where each terminal can operate at one or more carriers [0035].  The newly released, unused band (304 plus guard band) is available to the gNB, to be aggregated with 306 and 308. When the gNB transmission is complete, the spectrum previously occupied by 304 is released again, and can revert back to LTE (a second system) use as shown in Step 305, or for another 5G allocation with another terminal (a first system) See Fig. 3A.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 2, 4, 5 and 7 are rejected under 35 U.S.C 103 as being unpatentable over Futaki et al. (US20170332266), hereinafter “Futaki”, in view of Ghosh et al. (US20170257774), hereinafter “Ghosh”.

Regarding claims 1, 4 and 7, Futaki teaches:

A line control apparatus (Fig. 7, [0069]: OAM manages radio stations 1) including 
a shared band in which a first frequency band used by a first wireless communication system and a second frequency band used by a second wireless communication system (Fig. 7 [0069]: OAM 4 manages a plurality of radio stations 1, that operate in shared frequencies. Fig. 10: OAM 4 with frequency controller 3 manages radios 1 and 2. [0044-0045]: radio station 1 with shared frequency shared by plurality of radio systems, where shared frequency may be frequency band licensed to a primary system, and secondary system can secondarily use the shared frequency when the shared frequency is not used by the primary system) and 
allocating the first frequency band and the second frequency band including the shared band to terminal stations of the respective wireless communication systems (Fig. 7 [0044]: Controller controls utilization (frequencies allowed to use) by the radio station 1 of a shared frequency shared by a plurality of radio systems included in the system. [0045]: The shared frequency may be shared by a plurality of system operated by different operators.)  
the line control apparatus comprising: 
a control unit (Fig. 10 [0081]: OAM 4 includes frequency controller 3 to manage frequency assignments to radio stations 1) 
 
Futaki teaches the frequency allocation request ([0083]: Step S503), and determining the allocated frequency of the secondary system ([0084]: Step S505), but does not teach the overlap of the shared frequency band nor the allocation process of shared secondary frequency bands:
…overlap each other…
… identify a use status of the first frequency band and the second frequency band,
release an allocated band of a terminal station of the second wireless communication system the terminal station being a minimum terminal station necessary 
in a case where a terminal station of the first wireless communication system performs a new band allocation request and 
a requested band by the first wireless communication system is not secured due to allocation of the shared band to the terminal station of the second wireless communication system, 
until the requested band is secured 
However, Ghosh teaches overlap and the allocation process of shared frequency bandwidth(s) between two radio systems (first system is 5G, second system is LTE):
…overlap each other… (Ghosh, Fig. 3 [0032-0035], LTE SCell frequency band 304 is the shared bandwidth that the 5G station can request. Step 303, 5G station utilizes the entire spectrum 310 once the LTE eNodeB deactivates the SCell, by ensuring that no transmissions occur by the eNodeB or any LTE UE in that portion of the spectrum. [0035])
… identify a use status of the first frequency band and the second frequency band (Ghosh Fig. 3, [0032-0034]: First/primary frequency band allocated to 5G station, secondary band allocated to LTE station),
release an allocated band of a terminal station of the second wireless communication system the terminal station being a minimum terminal station necessary (Ghosh Fig. 5A, [0036]: Step 501 request is received, for the 5G station to use the LTE SCell bandwidth 304; The eNB controls the LTE SCell, implying that it is “secured” , so then it can then be released (deactivated) from LTE use, in between Steps 301 and 303 (Fig.3); Step 303 (Fig.3) 5G gNB activates the bandwidth previously occupied by 304 [0036].  Step 305 (Fig. 3) reverts SCell back to LTE eNodeB ([0036]: Step 507), 
in a case where a terminal station of the first wireless communication system performs a new band allocation request (Ghosh Fig 5A, [0036]: Step 501 5G base station (first system) notifies LTE eNB the need for spectrum (requests for shared frequency band allocated for LTE SCell), initial step to release shared frequency band), and 
a requested band by the first wireless communication system is not secured due to allocation of the shared band to the terminal station of the second wireless communication system (Ghosh: Fig 3, [0035]: Prior to Step 303, the LTE eNodeB deactivates the SCell by ensuring that no transmissions occur by the eNodeB or any LTE UE in that portion of the spectrum. (that is, SCell band is released by the LTE station, such that it can be ready for use by the 5G station, implying that such bandwidth is secured by the eNB.  
until the requested band is secured (Ghosh Fig 5A, [0036]: LTE SCell bandwidth is activated by 5G station only after it is fully released by LTE eNB, implying that such bandwidth is secured
and upon receipt of a new band allocation request via the control line (Ghosh Fig. 2A, control communication interface 205 [0030] allows synchronization between 201 eNB and 202 gNB)  and has been processed, Ghosh teaches this first step for releasing the allocated band, in Step 501 (see [0036], Fig 5a) when the 5G base station (equates to 5G terminal of the first network) notifies the eNB (LTE terminal of the second network) for bandwidth, e.g. frequency band allocated to LTE SCell (see Fig. 3, item 304).
check whether the band allocation request is from a terminal station of the first wireless communication system or from a terminal station of the second wireless communication system (Ghosh teaches that the band allocation request originates from the 5G control (terminal of the first wireless system) see Fig. 5A, step 501. See also Fig. 2A communication link 205 used to coordinate requests/responses between eNB 201 and gNB 202)   and 
determine whether there is an available continuous unused band sufficient for the requested band (See Fig 3, Steps 301 to 303: In this example, with the release and allocation of band 304, followed by the aggregation to form 310, neither 306 or 308 had to be also released or moved to accommodate the requested allocation of the spectrum previously occupied by 304. As such, a continuous unused spectrum (304 plus 2 guard band gaps) was sufficient to accommodate the requested SCell bandwidth.), and 
allocate the unused band to one or more terminals of the first wireless communication system and to one or more terminals of the second wireless communication system in a case where there is a sufficient unused band in any one of the first and second wireless communication systems (The newly released, unused band (304 plus guard band) is aggregated with 306 and 308, by the gNB. When the gNB transmission is complete, the spectrum previously occupied by 304 is released again, and can revert back to LTE (a second system) use as shown in Step 305, or for another 5G allocation with another terminal (a first system) See Fig. 3A [0035]. See Fig. 9 that shows the cycle of dynamically sharing of available/unused spectrum between the eNB and gNB.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Ghosh into the method of Futaki in order to provide explicit steps for requesting, releasing secondary shared frequency bandwidth by the controller management of the two systems, such that there can be more efficient use of shared bandwidth when available for either the primary or secondary radio system (Ghosh [0028]). The motivation is to enable legacy radio technologies to interwork with next generation networks.

Particularly for claim 7, Ghosh teaches:
A non-transitory computer readable medium including instructions executable by one or more processors (Ghosh Fig. 8, Processor 845 [0047] coupled to Non-volatile Memory 855 [0048] to execute functionalities of platform) 

Regarding Claim 2 and 5, Futaki does not teach:
The line control apparatus according to claim 1, wherein, 
further comprising releasing the allocated band of the terminal station of the second wireless communication system, in a case where an unused band of the second frequency band is secured, the control unit performs control to shift band allocation to the unused band and release the allocated band, and in a case where no unused band of the second frequency band is secured, the control unit performs control of line disconnection.
However, Ghosh teaches the allocation steps for sharing bandwidth between two radio systems:
 further comprising releasing the allocated band of the terminal station of the second wireless communication system (Ghosh Fig. 5A, [0036]: Step 501 request is received, for the 5G station to use the LTE SCell bandwidth; LTE SCell is released from LTE radio use, in between Steps 301 and 303 (Fig. 3); Step 303 (Fig.3) 5G activates/secures the LTE SCell bandwidth to use ([0036]: Step 505)),
in a case where an unused band of the second frequency band is secured, the control unit performs control to shift band allocation to the unused band and release the allocated band (Ghosh Step 303 (Fig.3) 5G activates/secures the LTE SCell bandwidth to use ([0036]: Step 505), and 
in a case where no unused band of the second frequency band is secured, the control unit performs control of line disconnection (Ghosh Fig 5A, [0036]: Step 503, 5G base station waits for indication that LTE SCell has been deactivated (that is made available, meaning “unused” by any radio) to proceed to use the shared bandwidth, otherwise do not proceed, see NO decision on Step 503, Fig 5A)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the allocation steps taught by Ghosh into the management method of Futaki to prescribe the assignment of shared bandwidth between different radio communication systems so that more efficient use of both communication systems as clients migrate from one system to another system for greater benefits (i.e. from LTE to 5G). The motivation is to enable legacy radio technologies to interwork with next generation networks.


Claims 3 and 6 are rejected under 35 U.S.C 103 as being unpatentable over Futaki and Ghosh, in further view of Baldemair et al. (US20180199341) hereinafter “Baldemair”.

Regarding Claim 3 and 6, Futaki and Ghosh teaches the base claim 2:
Ghosh teaches the allocation steps for sharing bandwidth between two radio systems:
when the control unit release the allocated band of the terminal station of the second wireless communication system (Ghosh Fig. 5A, [0036]: Step 501 request is received, for the 5G station to use the LTE SCell bandwidth; LTE SCell is released from LTE radio use, in between Steps 301 and 303 (Fig. 3); Step 303 (Fig.3) 5G activates/secures the LTE SCell bandwidth to use ([0036]: Step 505)),
in a case where an unused band of the second frequency band is secured, the control unit performs control to shift band allocation to the unused band and release the allocated band (Ghosh Step 303 (Fig.3) 5G activates/secures the LTE SCell bandwidth to use ([0036]: Step 505), and 
in a case where no unused band of the second frequency band is secured, the control unit performs control of line disconnection (Ghosh Fig 5A, [0036]: Step 503, 5G base station waits for indication that LTE SCell has been deactivated (that is made available, meaning “unused” by any radio) to proceed to use the shared bandwidth, otherwise do not proceed, see NO decision on Step 503, Fig 5A)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the allocation steps taught by Ghosh into the management method of Futaki to prescribe the assignment of shared bandwidth between different radio communication systems so that more efficient use of both communication systems as clients migrate from one system to another system for greater benefits (i.e. from LTE to 5G). The motivation is to enable legacy radio technologies to interwork with next generation networks.

Futaki in view of Ghosh does not teach the allocation of sub-carrier bandwidths for the shared frequency band:
the second wireless communication system is configured to 
perform spectrum division of dividing a single-carrier modulation signal into one or more sub- modulation signals and 
distributing the one or more sub-modulation signals in one or more unused bands, and 
However, Baldemair teaches the sub-carrier allocation method:
the second wireless communication system is configured to 
perform spectrum division of dividing a single-carrier modulation signal into one or more sub- modulation signals and 
distributing the one or more sub-modulation signals in one or more unused bands (Baldemair, Fig. 13, [0083-0084] Blocks 1310-1330, Allocating time-frequency resources for multicarrier modulation in a system where two or more subcarrier bandwidths can be used for multicarrier modulation. Includes allocating/selecting time-frequency resources (into sub-modulation signal configuration) for use by a second wireless node, one or two or more subcarrier bandwidths that the second wireless node can use.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the time-frequency resource allocation method of Baldemair into the methods of Futaki and in view of Ghosh to provide the optionality of modulation and sub-modulation signals for the shared frequency bandwidth, particularly when contiguous frequency space is insufficient and sub-modulation (divided) signals can fit within the shared space. The motivation is to enable legacy radio technologies to interwork with next generation networks.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./              Examiner, Art Unit 2461                                                                                                                                                                                          
/HUY D VU/              Supervisory Patent Examiner, Art Unit 2461